DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 30 November 2021.  Claims 12, 13, 15-17 and 19-21 have been amended.  Claims 14 and 18 have been cancelled.  Claims 1-11 were previously cancelled.  Claims 12, 13, 15-17 and 19-21 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, pg. 10, filed 30 November 2021, with respect to the objection of claim 15 have been fully considered and are persuasive in light of the amendment filed on 30 November 2021.  The objection of claim 15 has been withdrawn. 

Applicant’s arguments, see Remark, pg. 10, filed 30 November 2021, with respect rejected claims 12, 13, 17 and 19-21 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendment filed on 30 November 2021.  The rejections of claims 12, 13, 17 and 19-21 have been withdrawn. 

The rejection of claims 15 and 16 are maintained for the rational set forth below.  (Examiner Note:  The amended of independent claim 12 does not obviate the indefiniteness of the limitations of peak and bottom)

Applicant’s arguments, see Remark, pg. 11, filed 30 November 2021, with respect rejected claims 12, 20 and 21 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive in light of the amendment filed on 30 November 2021.  The rejections of claims 12, 20 and 21 have been withdrawn. 

Claims 1 and 21 stand objected to for grammatical issues and claims 12, 13, 15-17 and 19-21 stand rejected under 35 U.S.C. 112(b).

Claim Interpretation
Claims 12, 13, 15-17 and 19-21 are no longer interpreted under 35 U.S.C 112(f) in light of the claim amendment filed on 30 November 2021.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
Claim 1 recites the grammatical errors of “a heat radiator heating or cooling a temperature target” in lines  4-5; “a first temperature detector detecting” in line 6;  “a controller controlling” in line 11; and “setting the variable target temperature …” in lines 15, 20 and 31.  (Suggested claim language: “a heat radiator heats or cools a temperature target” in lines  4-5; “a first temperature detects” in line 6;  “a controller controls” in line 11; and “sets the variable target temperature …” in lines 15, 20 and 31.)

Claim 1 is missing the article in front of “second first variable target temperature” in lines 35-36. 

Claim 21 recites grammatical errors “a heat absorber or a heat radiator heating or cooling a temperature target” in lines 4-5; and “said computer program causing …” in line 6.  (Suggested claim language: “a heat radiator heats or cools a temperature target” in lines 4-5; and “said computer program causes …” in line 6.).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 13, 15-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “… when a change in the first temperature or the second temperature to a peak or a bottom …” in lines 23-24.  The limitation does not express what variable the peak or bottom is directed to; hence, the claim is rendered indefinite.  Examiner’s Note: To clarify the claim language, the claim should recite what variable the peak and bottom are directed to, e.g. “timing” per the Applicant’s Specification (see U.S. Patent Publication No. 2020/0026315 A1, pg. 6, par. [0091] and [0096]).

Claims 13, 15-17 and 19, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 12 recites “after the variable target temperature is set to second first variable target temperature” in lines 34-36.  The claim is unclear as to whether the limitation is directed to the second target temperature, first target temperature, both or in the alternative; hence the claim is rendered indefinite.

Claims 13, 15-17 and 19, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 15 recites “…detects the change to the peak… ” in line 4; and “… detects the change to the bottom” in line 9.  The limitations do not express what variable the peak or bottom is directed to; hence, the claim is rendered indefinite.  Examiner’s Note: To clarify the claim language, the claim should recite what variable the peak and bottom 

Claim 16 recites “allows formation of the peak or the bottom for the target temperature” in lines 5-6.  The limitation does not express what variable the peak or bottom is directed to; hence, the claim is rendered indefinite.  Examiner’s Note: To clarify the claim language, the claim should recite what variable the peak and bottom are directed to, e.g. “timing” per the Applicant’s Specification (see U.S. Patent Publication No. 2020/0026315 A1, pg. 6, par. [0091] and [0096]).

Claim 20 recites “… when a change in the first temperature or the second temperature to a peak or a bottom …” in lines 19-21.  The limitation does not express what variable the peak or bottom is directed to; hence, the claim is rendered indefinite.  Examiner’s Note: To clarify the claim language, the claim should recite what variable the peak and bottom are directed to, e.g. “timing” per the Applicant’s Specification (see U.S. Patent Publication No. 2020/0026315 A1, pg. 6, par. [0091] and [0096]).

Claim 20 recites “after the variable target temperature is set to second first variable target temperature” in lines 30-32.  The claim is unclear as to whether the limitation is directed to the second target temperature, first target temperature, both or in the alternative; hence the claim is rendered indefinite.

Claim 21 recites “… when a change in the first temperature or the second temperature to a peak or a bottom …” in lines 21-23.  The limitation does not express what variable the peak or bottom is directed to; hence, the claim is rendered indefinite.  Examiner’s Note: To clarify the claim language, the claim should recite what variable the peak and bottom are directed to, e.g. “timing” per the Applicant’s Specification (see U.S. Patent Publication No. 2020/0026315 A1, pg. 6, par. [0091] and [0096]).

Claim 21 recites “after the variable target temperature is set to second first variable target temperature” in lines 32-34.  The claim is unclear as to whether the limitation is directed to the second target temperature, first target temperature, both or in the alternative; hence the claim is rendered indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to temperature control systems.  

U.S. Patent No. 5,603,570 discloses temperature control of a device incorporated in a module is performed using a device temperature and a surroundings temperature of the device.

U.S. Patent No. 6,229,832 discloses an apparatus used for stabilizing an optical wavelength by keeping the temperature of a semiconductor laser constant.	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L NORTON/Primary Examiner, Art Unit 2117